Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
This Office Action regarding Application Ser. No. 16/812,482 filed 03/09/2020 is in response to Applicant’s after-final response and claims amendment filed 02/19/2021. It is also in response to information disclosure statement, IDS, filed 01/12/2021 and 02/19/2021. Applicant’s response has been given full consideration. 
Claims 1-3, 5-31 are currently pending in this application, and all claims are under full consideration. Claim 4 has bene previously cancelled. 
This application is in condition for allowance.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2021 and 02/19/2021 have been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Allowed Claims
Claims 1-3, 5-31 are allowed over prior art of record. 
Reason of Allowance
The following is examiners statement of reason for allowance. 
The instant invention is directed towards a rechargeable button cell having housing comprising two metal housing including a metal cell cup having a plane region connected to a cell cup lateral surface region, a metal cell top having a plane region extending parallel to the cell cup 
The closest prior art is considered to be Kobayashi et al. (JP 2007294111), Fujikawa et al. (U.S. PG Publication 2010/0227217), Mitchell et al. (U.S. PG Publication 2007/0122698) and Inoue et al.
Kobayashi discloses a button cell comprising a housing including a positive electrode case plane region connected to a cell case lateral surface region, and a negative electrode case having a top plane region connected to a top lateral surface region, the top plane region extending parallel to the cup plane region, and the negative electrode case lateral surface region extending parallel to the positive electrode case lateral surface region. Kobayashi discloses an electrode winding disposed within the housing formed by the positive electrode case and negative electrode case; the electrode winding having a first end side, a second end side, and an outer side, the first end side and the second end side extending parallel to cell cup plane region and the cell top plane region, the outer side extending perpendicular to the cell cup plane region and the cell top region. The electrode winding is formed from a multi-layer assembly that is wound in a spiral shape about an axis, and including a positive electrode formed from a first current collector coated with a first electrode material, and a negative electrode formed from a second current collector. The first and second current collectors include terminal connecting portions welded to the cup and top plane regions, and wherein the insulators are positioned between the terminal connecting portions and the first end side of the electrode winding and between the second flat layer and the second end side of the electrode winding. Kobayashi, however, does not disclose a first conductor and a second conductor, wherein each of the first conductor and the second conductor including a first portion connected to the second current collector, a second portion, and a bend connecting the first portion to the second portion, the second portion lies flat between the second end of the electrode winding and the second cell cup plane region or top plane region, and the second portion is welded to the second of the cell cup plane region or the cell top plane region. Kobayashi also does not disclose an insulator positioned between the first conductor and the first end side, and between the second conductor and the second end side of the electrode winding, and the first conductor and the second 
Fujikawa discloses a battery case having bottom, a side wall and an upper opening and an electrode assembly and a sealing plate, and the electrode lead is welded to the battery case. But Fujikawa does not discloses a first conductor and a second conductor, wherein each of the first conductor and the second conductor including a first portion connected to the second current collector, a second portion, and a bend connecting the first portion to the second portion, the second portion lies flat between the second end of the electrode winding and the second cell cup plane region or top plane region, and the second portion is welded to the second of the cell cup plane region or the cell top plane region. Fujikawa also does not disclose an insulator positioned between the first conductor and the first end side, and between the second conductor and the second end side of the electrode winding, and the first conductor and the second conductor including the first portion and second portion and bends are metal foil having thickness of 5 micrometer to 100 micrometer.  
Mitchell discloses the structure and method of making dry plastic based adhesive. Mitchell, however, does not teach any of the other limitation recited in dependent Claim 1 and 31, particularly does not disclose a first conductor and a second conductor, wherein each of the first conductor and the second conductor including a first portion connected to the second current collector, a second portion, and a bend connecting the first portion to the second portion, the second portion lies flat between the second end of the electrode winding and the second cell cup plane region or top plane region, and the second portion is welded to the second of the cell cup plane region or the cell top plane region. Mitchell also does not disclose an insulator positioned between the first conductor and the first end side, and between the second conductor and the second end 
Inoue discloses a battery wherein an electrical conducting lead plate connected to an electrode assembly is weld attached to an inner surface of the external case from outside. Inoue, however, does not disclose the limitation of independent claim 1. Inoue does not disclose a first conductor and a second conductor, wherein each of the first conductor and the second conductor including a first portion connected to the second current collector, a second portion, and a bend connecting the first portion to the second portion, the second portion lies flat between the second end of the electrode winding and the second cell cup plane region or top plane region, and the second portion is welded to the second of the cell cup plane region or the cell top plane region. Inoue also does not disclose an insulator positioned between the first conductor and the first end side, and between the second conductor and the second end side of the electrode winding, and the first conductor and the second conductor including the first portion and second portion and bends are metal foil having thickness of 5 micrometer to 100 micrometer.   
The pertinent reference of the prior art of record, singly or combined, fail to teach all the limitations of the claimed invention. New search of the prior art was conducted but failed to produce any new prior art that anticipates or renders obvious the claimed invention. Therefore, Claims 1-3, 5-31 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722